EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Phillips on 12/7/2021.

The application has been amended as follows: 

Claim 15. A method for testing at least one vehicle component of a vehicle, comprising:
placing a steering system of the vehicle in at least one test operating state, the steering system including a control unit which is at least one of electrically and electronically connected to a steering input unit to provide a steering torque in a normal operating state; and 
using an actuator unit of the steering system in the at least one test operating state to carry out at least one driving maneuver to test the at least one vehicle component without an active steering demand on a manual steering control of the steering input unit, 
wherein the at least one driving maneuver is selected from the group consisting of at least one sudden lane change, a sine-dwell maneuver, a fishhook maneuver, a J-tum maneuver, and a U-tum maneuver, and
wherein the vehicle is in motion during the at least one driving maneuver.

Claim 23. A vehicle with a steering system, comprising: 
a steering input unit of the steering system including a manual steering control; and 
an actuator unit of the steering system configured to provide a steering torque in a normal operating state, the actuator unit including a control unit which is at least one of electrically and electronically connected to the steering input unit, 
wherein the steering system is configured to be placed in at least one test operating state in which the actuator unit carries out at least one driving maneuver to test at least one vehicle component without an active steering demand on the manual steering control, 
wherein the at least one driving maneuver is selected from the group consisting of at least one sudden lane change, a sine-dwell maneuver, a fishhook maneuver, a J-turn maneuver, and a U-turn maneuver, and
wherein the vehicle is in motion during the at least one driving maneuver.

Claim 26. A vehicle system, comprising: 
a vehicle; 
a steering system of the vehicle including: 
a steering input unit including a manual steering control, 
an actuator unit configured to provide a steering torque in a normal operating state, the actuator unit including a control unit which is at least one of electrically and electronically connected to the steering input unit, and 
at least one interface operably connected to the actuator unit; and 
an external electronic device configured to couple with the at least one interface, 
wherein the steering system is configured to be placed in at least one test operating state in which the actuator unit carries out at least one driving maneuver to test at least one vehicle component without an active steering demand on the manual steering control, 
wherein placing the steering system in the at least one test operating state comprises shifting from execution of an operating software, permanently stored in a first memory area of an operating memory of the vehicle and associated with a normal operating mode, to execution of a test software associated with a test operating mode and stored in a second memory area of the operating memory that is separated from the first memory area and protected from the first memory area, and
wherein the vehicle is in motion during the at least one driving maneuver.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747